DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1-2,4,5,18,37,49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2015/0189638).
Claims 1 and 37. 
Lin et al discloses a signal sending method and an apparatus comprising a processor and memory (see paragraph [0401]), comprising:
sending configuration information of a reference signal; and
sending the reference signal according to the configuration information. 
See paragraph [0066] describing a base station sending configuration information of a reference signal to a UE. 

Claim 2.
Lin et al discloses that the reference signal comprises at least one of: a cell-specific reference signal or a user-specific reference signal. Paragraph [0067 describes the reference signals, a CRS, which may be cell specific and a DMRS which may be a user specific.

Claim 4.
Lin et al discloses sending the configuration information of the reference signal through user-specific radio  resource control (RRC) signaling or a system message.   Paragraph [0065] and Fig.5 describes an RRC connection. 

Claim 5.
Lin et al  discloses that the configuration information
comprises at least one of following parameters: position information of a subframe carrying the reference signal, a transmission period, a transmission interval, information about a time domain position within the subframe, information about a frequency domain position within the subframe, or a sequence number of a basic pattern of the reference signal.
Paragraph [0067] describes a configuration parameter includes at least “a period of the reference signal,” thus reading on “a transmission period” of the claim.

Claims 18 and 49.
Lin et al discloses a signal receiving method an apparatus comprising a processor and memory (see paragraph [0401]), comprising:
receiving configuration information of a reference signal; and
receiving the reference signal according to the configuration information.
See paragraph [0066] describing a base station sending configuration information of a reference signal to a UE.  Therefore, the UE receives the configuration information prior to receiving the reference signal.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2015/0189638) in view of Hwang et al (US 2017/0264407).
Lin et al fails to disclose determining a position of the reference signal in time domain and/or frequency domain based on a cell identifier.    Hwang et al teach that the position of CRS  in the subframe …. may be determined according to a cell identifier.  See  paragraph [0130].    Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to determine the position of the reference signal of Lin et al based on the cell identifier as taught by Hwang et al such that a reference signal receiver would detect the position of the reference signal in a received signal. 

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2015/0189638), as applied to claim 4 above, in view of  Liu et al (US 2018/0324731).
Lin et al discloses that the configuration information comprises special subframe configuration information. Paragraph [0067] describes “subframe configuration of the reference signal.”  But it fails to teach it comprises operation mode. Liu et al teaches that a reference signal may indicate a different operation mode.   See  paragraph [0080].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to modify the reference signal of Lin et al such that it would further indicate the operation mode as taught by Liu et al. 
Allowable Subject Matter
7.	Claims 7-9,11-17, 20,28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/            Primary Examiner, Art Unit 2632